DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 2/22/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copy (or English translation, as asserted in Applicant’s Remarks) of Foreign Patent Document Cite No. 2 (CN 104739486A) has been provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-12 and 20 are rejected under 35 U.S.C. 103 as being obvious over Ressemann et al. (PG PUB 2003/0050600) or, alternatively, unpatentable over Ressemann et al. (PG PUB 2003/0050600) in view of Heller et al. (PG PUB 2001/0014790).
Re claim 1, Ressemann discloses a dilator 900 (Fig 11E) configured to facilitate advancement of a catheter through a blood vessel (it is noted that the phrase “configured to facilitate advancement of a catheter through a blood vessel” is a functional limitation and, therefore, a “catheter” is not a part of the claimed invention), the dilator comprising: a first section (labeled in annotated Fig A below); a second section (labeled in annotated Fig A below) distal of the first section (as seen in Fig A below), the second section being more flexible than the first section (Para 208, the tip 920 [which is a part of the second section as seen in Fig A below] “provides a gradual diameter and stiffness transition”); a distal tip 920 (Fig 11E) of the second section, a distal tip outer diameter being smaller than a second section outer diameter (as seen in Fig A below, the distal tip 920 tapers distally and therefore has a smaller outer diameter than a portion of the second section that is proximal to the distal tip 920); and a lumen 910 (Fig 11E) extending through the first section and second section (as seen in Fig 11E); wherein the second section outer diameter is configured to minimize open space between the dilator and a lumen of a catheter when the dilator is disposed within the lumen of the catheter to facilitate advancement of the catheter through the blood vessel, wherein the open space includes a gap between the dilator and the lumen of the catheter to allow the dilator to move within and beyond the catheter (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter”, a “lumen” of the catheter, or a “gap”; since the dilator 900 could be used in the claimed manner (see Fig 11G for example that shows use with catheter 100), this limitation is met); wherein the second section is positioned at least partially, distally beyond a distal end of the catheter when the dilator is disposed within the lumen of the catheter, and wherein the gap is formed by a difference between the second section outer diameter and an inner diameter of the lumen of the catheter when the dilator is disposed within the lumen of the catheter (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter”, a “distal end” of the catheter, a “lumen” of the catheter, or a “gap”; since the dilator 900 could be used in the claimed manner (see Fig 11G for example that shows use with catheter 100), this limitation is met); wherein the distal tip has a length and a flexibility configured to advance the catheter through the petrous portion of the internal carotid artery while a guidewire is not present in the lumen of the dilator (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter” or a “guidewire”; since the dilator 900 is disclosed in Para 85 as being used in the saphenous vein (“SVGs”) and the saphenous vein is known to have an average diameter ranging from 2.32 – 4.20 mm (see the NPL reference cited in the “Conclusion” section below), the dilator 900 and the corresponding catheter 100 are capable of use in vessels of such a size; as set forth in the last Office Action, the petrous portion of the 
Ressemann does not explicitly disclose that the lumen extending through the first section and the second section of the dilator has a maximum inner diameter of 0.024 inch. 
However, it would have been an obvious matter of design choice to modify the lumen to have a maximum inner luminal diameter of 0.024” since applicant has not disclosed that having such a lumen size solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this size, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, It would have been an obvious matter of design choice to modify the lumen to have a maximum inner luminal diameter of 0.24” since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. 
Alternatively, Heller teaches a substantially similar medical device 30 (Fig 2) comprising a lumen 33 (Fig 2) that has a maximum inner diameter of 0.024 inch (Para 32) for the purpose of receiving a standard 0.014 inch guidewire (Para 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann to include the lumen with a maximum inner diameter of 

    PNG
    media_image1.png
    467
    985
    media_image1.png
    Greyscale

Re claim 2, Ressemann discloses that when the dilator is disposed within the lumen of the catheter the second section outer diameter is 0.003” smaller than the inner diameter of the lumen of the catheter (as set forth above, the catheter is not a part of the claimed invention and therefore neither are its “inner diameter” and “lumen”; accordingly, since the dilator 900 could be used with a catheter whose inner diameter is 0.003” larger than the second section outer diameter, this limitation is met).
Re claim 3, Ressemann, or alternatively Ressemann/Heller, disclose all the claimed features but fails to explicitly disclose that the second section outer diameter of 0.070 inches. However, it would have been an obvious matter of design choice to modify the outer diameter of the second section to be 0.070 inches since applicant has not disclosed that having such a diameter solves any stated problem (absent the requirement of an outer catheter) or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this size, this particular arrangement is deemed to have been It is noted that claim 3 is also rejected with art below.
Re claim 4, Ressemann discloses that the second section includes at least one marker band 950 (Fig 11E; Para 209).
Re claim 5, Ressemann discloses that the dilator has an inner diameter (within lumen 910) that is consistent throughout an entire length of the dilator (as seen in Fig 11E).
Re claim 6, Ressemann discloses that the distal tip includes a marker band 950 (Fig 11E; Para 209).
Re claim 7, Ressemann, or alternatively Ressemann/Heller, disclose a system (Fig 11G) comprising the dilator of claim 1 (see the rejection of claim 1 above), further comprising the catheter 100 (Fig 11C, 11G). 
Re claim 9, Ressemann discloses that a proximal end of the first section is coupled to a luer adaptor or a tab 940 (Fig 11E).
Re claim 10, Ressemann discloses that the second section is formed of polymer (Para 209).
Re claim 11, Ressemann discloses that the second section outer diameter is larger than a first section outer diameter (as set forth in the rejection of claim 1, the 
Re claim 12, Ressemann, or alternatively Ressemann/Heller, does not explicitly disclose that the length of the distal tip is 1.5 cm to 3 cm. However, it would have been an obvious matter of design choice to modify the distal tip such that it has a length between 1.5 cm and 3 cm since applicant has not disclosed that having such a length solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this length, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to provide the distal tip with a length between 1.5 cm and 3 cm since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. It is noted that claim 12 is also rejected with art below.
Re claim 20, Ressemann discloses that the distal tip includes a marker band 950 (Fig 11E; Para 209).       
                                                  
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (PG PUB 2003/0050600) in view of Fojtik (PG PUB 2012/0071838) .
Re claim 3, Ressemann, or alternatively Ressemann/Heller, disclose all the claimed features but do not explicitly disclose that the second section outer diameter is 0.070 inches. Fojtik, however, teaches a dilator 10 (Fig 11,12; comparable to dilator 900 of Ressemann) that has an outer diameter of 0.070 inches (claim 19) for the purpose of allowing the dilator to be easily slid within an outer catheter (Para 53; like catheter 100 of Ressemann) that forms a system sized for various uses in the vasculature (Para 18,52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann, or alternatively Ressemann/Heller to include the second section with an outer diameter of 0.070 inches, as taught by Fojtik, for the purpose of allowing the dilator to be easily slid within an outer catheter (Para 53) that forms a system sized for various uses in the vasculature (Para 18,52).
Re claim 8, Ressemann, or alternatively Ressemann/Heller, disclose all the claimed features but do not explicitly disclose that the second section outer diameter is 0.070 inches and the inner diameter of the catheter is 0.072 inches. Fojtik, however, teaches a dilator 10 (Fig 11,12; comparable to dilator 900 of Ressemann) that has an outer diameter of 0.070 inches (claim 19) and a catheter 80 (Fig 11,12; comparable to catheter 100 of Ressemann) having an inner dimeter of 0.072 inches (Para 54); Fojtik teaches that a system having these measurements is appropriate for various used in the vasculature (Para 18,52) and allows the dilator to slide through the catheter (Para 53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann, or alternatively Ressemann/Heller, to .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (PG PUB 2003/0050600) in view of Razi (US Pat 5,542,936) or, alternatively, Ressemann et al. (PG PUB 2003/0050600)/Heller et al. (PG PUB 2001/0014790) in view Razi (US Pat 5,542,936).
Re claim 12, Ressemann, or alternatively Ressemann/Heller, disclose all the claimed features except that the length of the distal tip is 1.5 cm to 3 cm. Razi, however, teaches an assembly (as seen in Fig 1) comprising a dilator 2 (Fig 1; comparable to dilator 900 of Ressemann) that resides within an catheter 1 (Fig 1; comparable to outer catheter 100 of Ressemann) and has a distal tip (as seen in Fig 1) that is 2 cm in length (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann, or alternatively Ressemann/Heller, to include the distal tip with a length 1.5 cm to 3 cm, as taught by Razi, for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43).

Claims 13-19 are rejected under 35 U.S.C. 103 as being obvious over Ressemann et al. (PG PUB 2003/0050600) or, alternatively, unpatentable over Ressemann et al. (PG PUB 2003/0050600) in view of Razi (US Pat 5,542,936).
Re claim 13, Ressemann discloses a dilator 900 (Fig 11E) configured to facilitate advancement of a catheter through a blood vessel (it is noted that the phrase “configured to facilitate advancement of a catheter through a blood vessel” is a functional limitation and, therefore, a “catheter” is not a part of the claimed invention), the dilator comprising: a first section (labeled in annotated Fig A above); a second section (labeled in annotated Fig A above) distal of the first section (as seen in Fig A above), the second section being more flexible than the first section (Para 208, the tip 920 [which is a part of the second section as seen in Fig A below] “provides a gradual diameter and stiffness transition”); a distal tip 920 (Fig 11E) of the second section having a taper (as seen in Fig 11E) that provides a smooth transition between the catheter and a guidewire positioned within the dilator (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter” or a “guidewire”; since the dilator 900 could be used in the claimed manner (see Fig 11G for example that shows use with catheter 100 and shows that a guidewire could extend through either lumen 910 of 930), this limitation is met); and a lumen 910 (Fig 11E) extending through the first section and second section (as seen in Fig 11E); wherein the second section outer diameter is configured to minimize open space between the dilator and a lumen of a catheter when the dilator is disposed within the lumen of the catheter to facilitate advancement of the catheter through the blood vessel, wherein the open space includes a gap between the dilator and the lumen of the catheter to allow the dilator to move within and beyond the catheter (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter”, a “lumen” of the catheter, or a “gap”; since the dilator 900 could be used in the claimed manner (see is positioned at least partially, distally beyond a distal end of the catheter when the dilator is disposed within the lumen of the catheter, and wherein the gap is formed by a difference between the second section outer diameter and an inner diameter of the lumen of the catheter when the dilator is disposed within the lumen of the catheter (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter”, a “distal end” of the catheter, a “lumen” of the catheter, or a “gap”; since the dilator 900 could be used in the claimed manner (see Fig 11G for example that shows use with catheter 100), this limitation is met); wherein the distal tip has a length and a flexibility configured to advance the catheter through the petrous portion of the internal carotid artery while a guidewire is not present in the lumen of the dilator (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter” or a “guidewire”; since the dilator 900 is disclosed in Para 85 as being used in the saphenous vein (“SVGs”) and the saphenous vein is known to have an average diameter ranging from 2.32 – 4.20 mm (see the NPL reference cited in the “Conclusion” section below), the dilator 900 and the corresponding catheter 100 are capable of use in vessels of such a size; as set forth in the last Office Action, the petrous portion of the ICA is known to vary in size from 4 mm to 8 mm with an average size around 5 mm; accordingly, one of ordinary skill would recognize that the tip 920 meets this limitation).
Ressemann does not explicitly disclose that the length of the distal tip taper is 1.5 cm to 3 cm. 

Alternatively, Razi teaches an assembly (as seen in Fig 1) comprising a dilator 2 (Fig 1; comparable to dilator 900 of Ressemann) that resides within an catheter 1 (Fig 1; comparable to outer catheter 100 of Ressemann) and has a distal tip taper (as seen in Fig 1) that is 2 cm in length (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann to include the distal tip taper with a length 1.5 cm to 3 cm, as taught by Razi, for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43).
Re claim 14, Ressemann, or alternatively Ressemann/Razi, disclose all the claimed features but fails to explicitly disclose that the lumen extending through the first It is noted that claim 14 is also rejected with art below.
Re claim 15, Ressemann, or alternatively Ressemann/Razi, disclose a system (Fig 11G) comprising the dilator of claim 13 (see the rejection of claim 13 above), further comprising the catheter 100 (Fig 11C, 11G).
Re claim 16, Ressemann, or alternatively Ressemann/Razi, disclose all the claimed features but fails to explicitly disclose that when the dilator is disposed within the lumen of the catheter the second section outer diameter is 0.003 inch smaller than the inner diameter of the lumen of the catheter. However, it would have been an obvious matter of design choice to provide the dilator and the catheter such that the dilator’s second section outer diameter is 0.003 inch smaller than the inner diameter of It is noted that claim 16 is also rejected with art below.
Re claim 17, Ressemann, or alternatively Ressemann/Razi, disclose all the claimed features but fails to explicitly disclose that the second section outer diameter of 0.070 inches. However, it would have been an obvious matter of design choice to modify the outer diameter of the second section to be 0.070 inches since applicant has not disclosed that having such a diameter solves any stated problem (absent the requirement of an outer catheter) or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this size, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, It would have been an obvious matter of design choice to modify the second section outer diameter to be 0.070 inches such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. It is noted that claim 17 is also rejected with art below.
Re claim 18, Ressemann discloses that the second section includes at least one marker band 950 (Fig 11E; Para 209)
Re claim 19, Ressemann discloses that the dilator has an inner diameter (within lumen 910) that is consistent throughout an entire length of the dilator (as seen in Fig 11E).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (PG PUB 2003/0050600) in view of Provost-Tine et al. (PG PUB 2007/0106211) or, alternatively, Ressemann et al. (PG PUB 2003/0050600)/Razi (US Pat 5,542,936) in view of Heller et al. (PG PUB 2001/0014790)
Re claim 21, Ressemann, or alternatively Ressemann/Razi, disclose all the claimed features but do not explicitly disclose that the lumen extending through the first section and second section of the dilator has a maximum inner diameter of 0.024 inch. Heller, however, teaches a substantially similar medical device 30 (Fig 2) comprising a lumen 33 (Fig 2) that has a maximum inner diameter of 0.024 inch (Para 32) for the purpose of receiving a standard 0.014 inch guidewire (Para 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann, or alternatively Ressemann/Razi, to include the lumen with a maximum inner diameter of 0.024 inch, as taught by Heller, for the purpose of receiving a standard 0.014 guidewire therethrough (Para 32).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (PG PUB 2003/0050600) in view of Fojtik (PG PUB 2012/0071838) or, alternatively, Ressemann et al. (PG PUB 2003/0050600)/Razi (US Pat 5,542,936) in view Fojtik (PG PUB 2012/0071838).
Re claim 16, Ressemann, or alternatively Ressemann/Razi, disclose all the claimed features but do not explicitly disclose that the second section outer diameter is 0.003 inch smaller than the inner diameter of the lumen of the catheter. Fojtik, however, teaches a dilator 10 (Fig 11,12; comparable to dilator 900 of Ressemann) that has an outer diameter 0.003 inch smaller than the inner diameter of the lumen of a catheter 80 (Fig 11,12; comparable to catheter 100 of Ressemann) in which it is received (Para 54; OD of dilator 10 is 0.068 inch while ID of catheter 80 is between 0.068 – 0.072 inch, covering a difference of up to 0.004 inch) for the purpose of allowing the dilator to slide through the catheter (Para 53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann, or alternatively Ressemann/Ritz, to include the second section with an outer diameter 0.003 inch smaller than the inner diameter of the lumen of the catheter, as taught by Fojtik, for the purpose of ensuring that the dilator can easily slide through the catheter (Para 53).
Re claim 17, Ressemann, or alternatively Ressemann/Razi, disclose all the claimed features but do not explicitly disclose that the second section outer diameter is 0.070 inches. Fojtik, however, teaches a dilator 10 (Fig 11,12; comparable to dilator 900 of Ressemann) that has an outer diameter of 0.070 inches (claim 19) for the purpose of allowing the dilator to be easily slid within an outer catheter (Para 53; like catheter 100 of Ressemann) that forms a system sized for various uses in the vasculature (Para 18,52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ressemann, or alternatively Ressemann/Provost-Tine, to include the second section with an outer diameter of 0.070 inches, as taught by Fojtik, for the purpose of allowing the dilator to be easily slid within .

Response to Arguments
Applicant’s arguments filed 2/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 7,736,355 by Itou et al. disclose a system comprising a dilator that has an outer diameter that is 0.003” smaller than an inner diameter of a catheter within which it resides (Col 6, Lines 47-63). Non-Patent Literature document Seidel et al. (“Relationship between the diameter of great saphenous vein and body mass index”, J Vasc Br, Vol. 4, No. 3, Sept 2005) is evidence that the saphenous vein is known to range in size from an average of 2.32 – 4.20 mm (see Table 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783